—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Weiss, J.), dated January 25, 1999, which, inter alla, granted the motion of the defendants Harirua Papathanasopoulos and N. Papathanasopoulos to strike the action from the trial calendar due to their failure to comply with a prior order of the same court dated September 17, 1998.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the respondents’ motion to strike the action from the trial calendar due to the plaintiffs’ failure to comply with a prior order of the same court *504dated September 17, 1998, which directed the plaintiff Steven Green to undergo an orthopedic examination of his back. The plaintiffs’ contention that the court erred in compelling Steven Green to undergo an orthopedic examination is not properly before this Court, as that issue was not decided in the order appealed from (see, Savet v Schmidt, 265 AD2d 474; Duffy v Holt-Harris, 260 AD2d 595).
The plaintiffs’ remaining contention is unpreserved for appellate review (see, Chakanovsky v C.A.E. Link Corp., 201 AD2d 785). Thompson, J. P., S. Miller, Krausman, Florio and Schmidt, JJ., concur.